Title: From Benjamin Franklin to Lord Howe, 20 February 1775
From: Franklin, Benjamin
To: Howe, Rear Adm. Richard, Viscount


No 20
Cravenstreet Feb. 20. 75
Having nothing to offer on the American Business in Addition to what Lord Hyde is already acquainted with from the Papers that have passed, it seems most respectful not to give his Lordship the Trouble of a Visit, since a mere Discussion of the Sentiments contained in those Papers is not in his Opinion likely to produce any good Effect. I am thankful however to his Lordship for the Permission of Waiting on him, which I shall use if any thing occurs that may give a Chance of Utility in such an Interview. With sincere Esteem and Respect I have [the] Honour to be my Lord Your Lordship’s most obedient humble Servant
B F
Lord Howe
